PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/311,258
Filing Date: 19 Dec 2018
Appellant(s): Akzo Nobel Chemicals International B.V.



__________________
Michael E. McKee
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on April 25, 2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.  Claims 1-2, 4, 7-17, 20-21, 24, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatomi et al (WO 2015/098586) in view of Torncrona et al (US 2014/0000152) and Schutijser (US 4,415,631), as evidenced by Morehouse et al (US 3,615,972).
It is noted that while the rejection is made over WO 2015/098586 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,130,928 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,130,928.

The rejection is adequately set forth on pages 3-14 of an Office action mailed on July 8, 2021 and pages 3-8 of an Office action mailed on December 1, 2021.

2.  Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Nakatomi et al (WO 2015/098586) in view of Torncrona et al (US 2014/0000152) and Schutijser (US 4,415,631), as evidenced by Morehouse et al (US 3,615,972), in further view of Nordin et al (US 2008/0017338).
It is noted that while the rejection is made over WO 2015/098586 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 10,130,928 is relied upon. All citations to paragraph numbers, etc., below refer to US 10,130,928.

The rejection adequately set forth on pages 14-16 of an Office action mailed on July 8, 2021 and page 8 of an Office action mailed on December 1, 2021 and is incorporated here by reference.

The rejection of claims 1-2, 4, 7-17, 20-21, 24, 26-28 under 35 U.S.C. 103 as being unpatentable over Nakatomi et al (WO 2015/098586, based on US 10,130,928) in view of Torncrona et al (US 2014/0000152) and Schutijser (US 4,415,631), as evidenced by Morehouse et al (US 3,615,972), in reinstated below for convenience.

Nakatomi et al discloses a process for producing heat-expandable microspheres comprising:
1) providing an aqueous dispersion medium comprising a fine-particle metal compound, specifically by adding colloidal silica dispersion to water (col. 26, lines 26-32);
2) forming an oily mixture of a polymerizable component comprising a monomer mixture comprising an acrylonitrile, methacrylonitrile, methyl methacrylate, a cross-linking agent comprising trimethylolpropane trimethacrylate and a blowing agent comprising isobutane (col. 26, lines 35-40, as to instant claims 24, 26, 28);
3) mixing the oily mixture with the aqueous dispersion under agitation and forming a suspension (col. 26, lines 42-45);
4) polymerizing the polymerizable component (col. 3, lines 40-54; col. 4, lines 23-25) in the presence of a polymerization initiator, specifically organic peroxides such as peroxydicarbonates (col. 6, lines 56-65, as to instant claims 8-9, 25),
wherein the fine-particle metal compound is used as a dispersion stabilizer and  comprises colloidal silica having particle size of 1-10 nm (col. 8, lines 15-35, 52-55, also as to instant claim 2);
the polymerization medium further comprises particles having hydrophobically finished surface (col. 7, lines 9-11);
the polymerizable component comprises at least two radically polymerizable monomers (col. 4, lines 58-61). 

The radically polymerizable components comprises a combination of monomers including acrylonitrile, methyl methacrylate and vinylidene chloride (col. 4, lines 35-67, Example 3, Table 1, as to instant claims 24, 26, 28). Since Nakatomi et al discloses the polymerizable component comprising at least two radically polymerizable monomers, and recite the use of monomers including acrylonitrile, methyl methacrylate and vinylidene chloride; and further recite the use of trimethylolpropane trimethacrylate as the cross-linking agent, and isobutane as the blowing agent (Example 1), therefore, it would have been obvious to a one of ordinary skill in the art to choose the combination of all of acrylonitrile, methyl methacrylate, vinylidene chloride and trimethylolpropane trimethacrylate, as the components to be used in the method of Nakatomi et al and further choose  isobutane as the blowing agent as well, since it would have been obvious to choose material based on its suitability (as to instant claims 24, 26, 28).  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
The aqueous dispersion medium containing heat-expandable microspheres after the polymerization step is treated to isolate the heat-expandable microspheres from the aqueous dispersion to obtain a wet cake, which is further dried in an oven to produce dry heat-expandable microspheres (col. 11, lines 49-60, as to instant claims 11, 12, 14, 16).

The hollow particles are further produced by expanding the heat-expandable microspheres (col. 13, lines 50-65; col. 15, lines 1-15, as to instant claims 13, 15).

Further disclosed is a lithium-ion secondary battery comprising the hollow particles (col. 16, lines 51-65, as to instant claim 17).

Thus, Nakatomi et al discloses the process for producing the heat-expandable microparticles by polymerization of monomers in the presence of colloidal silica as stabilizer and hydrophobically surface- treated particles (col. 7, lines 10-11).
Since the step 3) in the process of Nakatomi et al comprises mixing the oily mixture of the monomers and the blowing agent with the aqueous dispersion under agitation (col. 26, lines 42-45), which is the same as that disclosed and claimed in instant invention, therefore, said mixing of the oily mixture into an aqueous dispersion will intrinsically and necessarily lead to, at least partially, or would be reasonably expected to lead to formation of an oil-in-water emulsion/dispersion comprising droplets of said oily mixture in said aqueous phase, as claimed in instant invention, as well, especially since, as evidenced by Morehouse et al, mixing of the oily phase comprising the monomers and the blowing agent into the aqueous phase in the process for preparing thermally expandable particles leads to forming the droplets of the mixture of the monomer and the blowing agent in the aqueous phase (see Abstract, col. 4, lines 60-66; col. 5, lines 2-5 of Morehouse et al), which corresponds to the oil-in-water emulsion as claimed in instant invention.

Therefore, the reaction mixture in the process of Nakatomi et al appears to comprise an oil-in-water dispersion/emulsion, i.e.  comprising two immiscible (oil and water) phases.

Nakatomi et al further teaches that the produced heat-expandable microparticles  comprise fine particles coating their outer shell (col. 14, lines 37-40, fig. 2); the fine particle-coated hollow particles are having improved handling property (col. 14, lines 45-50). The fine particle coating on the shells of the heat-expandable particles appears to be particulate silica coating, leading to improved dispersibility of the microspheres (col. 31, lines 25-32).

Therefore, based on the teachings of Nakatomi et al, it would have been obvious to a one of ordinary skill in the art that the presence of particulate silica coating on the surface of the heat-expandable microspheres provides advantages, such improved dispersibility and handling property of said microspheres.

Nakatomi et al does not disclose the colloidal silica dispersion stabilizer being colloidal silica surface-modified with hydrophobic propylsilyl organosilane groups and further hydrophilic organosilane groups including glycerol propyl silyl groups.

However, Torncrona et al discloses colloid silica nanoparticles having size of 2-150nm, or 3-50 nm ([0015], as to instant claim 2) surface modified with at least one hydrophobic moiety, such as alkyl, specifically propyl silyl (as to instant claims 20, 21, 27, 28), using hydrophobic silanes such as alkylsilanes ([0050], [0027]) and further modified with hydrophilic silanes, such as methoxy-terminated polyethylene glycol ([0016], [0017], [0019]); the hydrophilic modified silica is having the following formula ([0026]):

    PNG
    media_image2.png
    93
    425
    media_image2.png
    Greyscale


The linking group X is attached to the silica particles using gamma-glycidoxypropyl trimethoxysilane having the following formula 1 ([0093]; [0087]):

    PNG
    media_image3.png
    87
    287
    media_image3.png
    Greyscale
 Formula 1

The modified colloidal silica is having the structure of Formula 2 ([0098]):



    PNG
    media_image4.png
    168
    396
    media_image4.png
    Greyscale
   Formula 2

It is noted that the moiety of Formula 3 below is a glycerol propyl silyl derivative, wherein the glycerol propyl silyl skeleton is further end-modified at one of the hydroxy groups with polyethylene glycol (as to instant claims 1, 27, 28):

    PNG
    media_image5.png
    75
    188
    media_image5.png
    Greyscale
         Formula 3

Thus, the hydrophilic groups of the surface-modified silica appear to comprise glycerol propyl silyl groups as well. Given the hydrophobic modified silanes comprise alkyl silanes such as propyl silane, therefore, the attached group will intrinsically and necessarily be alkylsilyl, such as propylsilyl. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I).

The surface density of the hydrophobic moiety is 0.05 to about 4 µmol/m2 ([0028] of Torncrona et al). Since the surface density of the hydrophobic group is the same as that claimed in instant invention, and instant claims 4, 27 and instant specification recite that the degree of surface modification of the colloidal silica with the hydrophobic organosilane groups of up to 190% corresponds to the an amount of up to 4.5 µmol/m2 of the hydrophobic organosilane (col. 12, lines 12-22 of instant specification), therefore, the degree of surface modification of Torncrona et al will intrinsically and necessarily be, or would be reasonably expected to be up to 190% as claimed in instant invention as well (as to instant claims 4 and 27). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
The molar ratio of the hydrophobic moiety to the polyalkyleneoxy (i.e. hydrophilic) moiety is 0.1-10 ([0028]). The exemplified modification comprises 10% of methoxy-PEG groups and 12.5% of isobutyl groups ([0028], also as to instant claim 4), i.e. the proportion between the hydrophobic (i.e. isobutyl) and hydrophilic groups is 55%/45%.
Further, the specific examples presented in Torncrona et al show the surface modification with hydrophilic organosilane being 1 µmol/m2 ([0111]) and of the hydrophobic organosilane being 1 µmol/m2 ([0122]); Table 1 shows a single example comprising 1 µmol/m2 of hydrophobic moiety added and 0.8 µmol/m2 of hydrophilic moiety added. Therefore, the ratio of hydrophilic moiety attached to hydrophobic moiety attached of 1:1, or about 50%/50% in within the teachings of Torncrona et al as well (as to instant claims 7 and 27).
It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative ratio between the attached hydrophobic and the attached hydrophilic moieties as well, including to choose the ratio of 50%/50%, as well, depending on the specific desired levels of hydrophilicity/hydrophobicity of the final modified colloidal silica particles.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Torncrona et al teaches that such surface-modified colloidal silica particles comprise amphiphilic surface; such surface-modified silica particles stabilize droplets by both particle stabilization and by their inherent surface activity, leading to providing stable emulsions when added to immiscible phases ([0030], [0054]) and exhibit surface activity for their use in stable, efficient and environmental friendly dispersions as emulsifiers and dispersants ([0004], [0053], [0054], [0058], [0059], [0061]). The surface-modified colloidal silica is used in form of aqueous dispersion and said aqueous dispersion is specifically cited to be used to prepare oil-in-water emulsions ([0053], [0062]).

Further, Schutijser discloses silica particles modified with gamma-glycerylpropyl siloxy groups by a reaction of silica with gamma-glycidoxypropyl trimethoxysilane (col. 9, lines 9-20; col. 4,  lines 30-32).

Since Nakatomi et al  discloses a process for preparing heat-expandable microspheres by polymerization of vinyl monomers in the form of an oil-in-water emulsion, i.e. comprising two immiscible phases, in the presence of colloidal silica aqueous dispersion as a stabilizer,  but does not disclose said colloidal silica being modified with both hydrophilic and hydrophilic organosilane groups, and  Torncrona et al  discloses colloidal silica surface-modified with both hydrophilic organosilane including glycerol propyl silyl groups and hydrophobic organosilane, being used in form of aqueous dispersion that is added to immiscible phases to prepare stable oil-in-water emulsions and to specifically stabilize droplets of the oil phase,  therefore, based on the combined teachings of Torncrona et al and Nakatomi et al, it would have been obvious to a one of ordinary skill in the art to use, or obvious to try to use, at least partially, the colloidal silica surface-modified with both hydrophobic and hydrophilic organosilane groups of Torncrona et al  as the colloidal silica stabilizer of the oil-in-water emulsion/dispersion in the process of Nakatomi et al for making heat-expandable microspheres as well, either in addition to the un-modified colloidal silica of Nakatomi et al, or as at least partial substitution of said un-modified colloidal silica, so to further improve the stability of the oil-in-water emulsion/dispersion of Nakatomi et al, as well, and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention, especially since Torncrona et al explicitly teaches that such surface-modified silica particles stabilize droplets by both particle stabilization and by their inherent surface activity, leading to providing stable emulsions when added to immiscible phases ([0030], [0054] of Torncrona et al) and exhibit surface activity for their use in stable, efficient and environmental friendly dispersions as emulsifiers and dispersants ([0004], [0053], [0054], [0058], [0059], [0061] of Torncrona et al) and purposely used to prepare oil-in-water emulsions ([0053], [0062] of Torncrona et al). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

Further, since Schutijser discloses silica particles modified with gamma-glycerylpropyl siloxy groups by a reaction of silica with gamma-glycidoxypropyl trimethoxysilane (col. 9, lines 9-20; col. 4,  lines 30-32),  it would have been obvious to a one of ordinary skill in the art to conduct, or obvious to try to conduct the surface modification of colloidal silica of Nakatomi et al in view of Torncrona et al by reacting the colloidal silica with 3-glycidoxy-propyl trimethoxysilane first, followed by ring-opening of the glycidyl groups by hydrolysis as well as by reacting with polyethylene glycol mono methyl ether (as shown by Torncrona et al in [0093]), thereby producing the colloidal silica having not only 3-GTO-MPEG as hydrophilic groups, but further 3-GTO, i.e. non-substituted glycerol propyl silyl groups as well; in other words to substitute, or obvious to try to substitute, at least partially or fully, the MPEG-substituted glycerol propyl silyl groups (3-GTO-MPEG) by non-substituted glycerol propyl silyl groups (3-GTO) as the hydrophilic silane groups, since i) both groups are hydrophilic and having glycerol propyl silyl-skeleton, ii) non-substituted 3-GTO groups are having an additional hydroxyl group and thereby would intrinsically and necessarily  provide more hydrophilicity  and iii) since such modification would provide the silica particles of Nakatomi et al with both hydrophobic and hydrophilic silane groups, thereby arriving at the present invention.

Though Nakatomi et al in view of Torncrona et al and Schutijser do not explicitly recite the organic peroxide being mixed with the surface-modified colloidal silica before contact with the mixture comprising the polymerizable material and the blowing agent 
(as to instant claim 10), it would have been obvious to a one of ordinary skill in the art to add the surface-modified colloidal silica along with the organic peroxide to the aqueous dispersion in the step 1) of the process, so to provide a stable dispersion avoiding premature polymerization, and since selection of any order of mixing ingredients is prima facie obvious (as to instant claim 10). Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

WITHDRAWN REJECTIONS
There are no withdrawn rejections.

(2) Response to Argument
It is noted that “oil-in-water emulsion” is abbreviated below as “o/w emulsion”.

I.  With respect to Appellant’s arguments regarding the rejection of claims 1-2, 4, 7-17, 20-21, 24, 26-28 under 35 U.S.C. 103 as being unpatentable over Nakatomi et al (WO 2015/098586, based on US 10,130,928) in view of Torncrona et al (US 2014/0000152) and Schutijser (US 4,415,631), as evidenced by Morehouse et al (US 3,615,972), it is noted that:

I-1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

I-2) Though Nakatomi et al does not disclose the colloidal silica dispersion stabilizer being colloidal silica surface-modified with hydrophobic propylsilyl organosilane groups and further hydrophilic organosilane groups including glycerol propyl silyl groups, the secondary references of Torncrona et al and Schutijser were applied for the teachings of that.

I-3) Torncrona et al (US 2014/0000152) and Schutijser (US 4,415,631) are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

I-4) With respect to Appellant’s arguments regarding the teachings of Nakatomi et al:
 
   I-4-a)  Nakatomi et al does not disclose the colloidal silica dispersion stabilizer being colloidal silica surface-modified with hydrophobic propylsilyl organosilane groups and further hydrophilic organosilane groups including glycerol propyl silyl groups, but discloses a system for emulsion stabilization based on un-modified colloidal silica with co-stabilizers (col. 9, lines 62-64). Thus, Nakatomi et al clearly teaches that not only colloidal silica maybe used as a stabilizer, but further co-stabilizers, i.e. additional stabilizers, can be used in said emulsion as well.

  I-4-b)  Instant claims are silent with respect to the surface-modified colloidal silica being used without co-stabilizers; rather by using “comprising” transition phrase instant claims are open to the presence of other components, including co-stabilizers.

    I-4-c) Regarding Appellant’s argument that Nakatomi et al does not provide an  example of the use of un-modified silica without  polymeric co-stabilizer, and thereby the unmodified colloidal silica is not responsible for emulsion stabilization, it is noted that: 
     i) the polymeric co-stabilizers are cited as “co-stabilizers”/auxiliary stabilizers, meaning that those are additional stabilizers; said co-stabilizers “can be” added (col. 9, lines 62-64), i.e. may or may not be added;
     ii) in col. 8, lines 16-32 Nakatomi et al explicitly teaches that “aqueous dispersion contains fine-particle metal compound as a dispersion stabilizer in order to produce heat-expandable microspheres having a small particle size and excellent properties including dispersibility… the fine particles comprise colloidal silica”. 
Thus, Nakatomi et al clearly cites fine particles of colloidal silica as the stabilizer. Further in col. 8, lines 52-65, Nakatomi et al describes the criticality of the size of said fine particles to stabilize the globules of the oily mixture dispersed in the aqueous dispersion medium.

   I-4-d) Regarding Appellant’s arguments that the unmodified colloidal silica and modified colloidal silica have different properties, different stability, and the surface-modified colloidal silica may or may not be able to interact with polymeric co-stabilizer, it is noted that:
    i) both unmodified colloidal silica and the modified colloidal silica are used as emulsion/dispersion stabilizers, as shown by Nakatomi et al and Torncrona et al, and there is no any evidence that such unmodified colloidal silica and modified colloidal silica cannot be used in combination as co-stabilizers to provide stable emulsions.
    ii) the polymeric co-stabilizer cited in Nakatomi et al appears to be an optional component and there is no requirement for the modified colloidal silica to interact with the polymeric co-stabilizer.

I-5) With respect to Appellant’s arguments regarding the teachings of Torncrona et al:

  I-5-a) Regarding Appellant’s arguments that Torncrona et al discloses the use of modified silica as an emulsifier for preparing o/w emulsions of agriculturally active ingredients and emulsions of asphalts, but does not teach the use of modified silica in suspension polymerization of microspheres, it is noted that Torncrona et al is related to the use of the modified silica as a stabilizer and emulsifier in o/w emulsions; 
Torncrona et al explicitly teaches that such surface-modified silica particles stabilize droplets by both particle stabilization and by their inherent surface activity, leading to providing stable emulsions when added to immiscible phases ([0030], [0054] of Torncrona et al) and exhibit surface activity for their use in stable, efficient and environmental friendly dispersions as emulsifiers and dispersants ([0004], [0053], [0054], [0058], [0059], [0061] of Torncrona et al) and purposely used to prepare oil-in-water emulsions ([0053], [0062] of Torncrona et al).  
Torncrona et al does not limit the use of said modified silica to emulsifying agriculturally active ingredients, asphalts or paper sizing agents only. Rather such intended use is cited by Torncrona et al as “examples of suitable uses” only ([0061]). It is further noted that the o/w emulsions of Torncrona et al are prepared under active mixing/stirring ([0062]), and thereby are formed in “dynamic and complex” systems as well.

      I-5-b) Regarding Appellant’s argument that Torncrona et al teaches that the best o/w stabilization is obtained by using colloidal silica particles with only hydrophilic modification:
       i) Torncrona et al clearly teaches that by modifying the colloidal silica with both hydrophobic and hydrophilic silanes, amphiphilic surface-modified silica particles maybe obtained and such surface modified silica particles not only stabilize droplets by particle stabilization, but also by their inherent surface activity. The combination of activity is powerful to obtain stable emulsion ([0030] of Torncrona et al).

      ii) Referring to Table 3 of Torncrona et al, it is noted that Example 8 comprising both the hydrophilic and the hydrophobic silane groups, shows droplet size of emulsion  smaller (which is cited by Applicant on page 4 of the Declaration filed on 09/29/2021 as the “best result”) than those for Example 7, which is obtained by repeating only Synthesis step 1 of Example 6, and thereby containing only hydrophilic silane (see [0116]-[0117], [0113]-[0114] of Torncrona et al). Therefore, there is no substantial evidence that the best o/w stabilization is obtained with only hydrophilic modification.

        iii) Further, Torncrona et al clearly teaches the silica having the surface density of hydrophobic group (0.05-4 µmol/m2) ([0028]). The molar ratio of the hydrophobic moiety to the polyalkyleneoxy (i.e. hydrophilic) moiety is 0.1-10 ([0028]). The exemplified modification comprises 10% of methoxy-PEG groups and 12.5% of isobutyl groups ([0028]), i.e. the proportion between the hydrophobic (i.e. isobutyl) and hydrophilic groups is 55%/45%. That is, the colloidal silica of Torncrona et al is obviously modified with both hydrophobic and hydrophilic groups.

    I-5-c) Regarding Appellant’s arguments that Torncrona et al is silent on emulsion stability at elevated temperatures and applied shear forces, it is noted that 
     i) Nakatomi et al discloses the polymerization taking place at a temperature of 30-90ºC (col. 11, lines 17-22), i.e. it may take place at a temperature slightly higher than a room temperature and polymerization/emulsion formation does not require too high temperatures; 
     ii) instant claims are silent with respect to specific temperature and specific shear forces necessary for o/w emulsion polymerization; 
     iii) the o/w emulsions of Torncrona et al are prepared under active mixing/stirring ([0062]), and thereby are formed under shear forces as well.

I-6) With respect to Appellant’s arguments regarding the teachings of Schutijser, Morehouse et al,  Nordin et al:
Schutijser and Nordin et al are secondary references, each of which was applied for the specific teachings. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).
Morehouse et al is an evidence reference, which was applied for providing evidence that mixing of the oily phase comprising the monomers and the blowing agent into the aqueous phase in the process for preparing thermally expandable particles leads to forming the droplets of the mixture of the monomer and the blowing agent in the aqueous phase (see Abstract, col. 4, lines 60-66; col. 5, lines 2-5 of Morehouse et al), i.e oil-in-water emulsion. Secondary reference does not need to teach all limitations. “It is not necessary to be able to bodily incorporate the secondary reference into the primary reference in order to make the combination.” In re Nievelt, 179 USPQ 224 (CCPA 1973).

I-7) With respect to Appellant’s arguments regarding Obvious to Try rationale and Improper Use of the “Would” vs “Could” standard, it is noted that:
   i) In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

	
  ii) The one of ordinary skill in the art Would have been motivated to combine the references of Nakatomi et al and Torncrona et al due to the following:
      I-7-a) Nakatomi et al discloses a process for producing heat-expandable microspheres comprising:
         1) providing an aqueous dispersion medium comprising colloidal silica dispersion (col. 26, lines 26-32);
         2) forming an oily mixture of a polymerizable component comprising a monomer mixture and a blowing agent (col. 26, lines 35-40);
         3) mixing the oily mixture with the aqueous dispersion under agitation and forming a suspension (col. 26, lines 42-45);
         4) polymerizing the polymerizable component,
wherein the fine-particle/colloidal silica is used as a dispersion stabilizer (col. 8, lines 15-35, 52-55).

     I-7-b) Torncrona et al specifically teaches the advantages of using colloidal silica modified with hydrophobic and hydrophilic groups to stabilize oil-in-water emulsions, i.e. systems having two (oil and water) immiscible phases. 

Thus, Torncrona et al specifies that:
    i) the surface-modified silica particles stabilize droplets by both particle stabilization and by their inherent surface activity, leading to providing stable emulsions when added to immiscible phases ([0030], [0054] of Torncrona et al); exhibit surface activity for their use in stable, efficient and environmental friendly dispersions as emulsifiers and dispersants ([0004], [0053], [0054], [0058], [0059], [0061] of Torncrona et al) and is purposely used to prepare oil-in-water emulsions ([0053], [0062] of Torncrona et al);
   ii) the use of modified colloidal silica particles and dispersions thereof in making emulsions of oil and water have shown that it only takes about 0.5%wt silica particles to obtain a stable oil-in-water emulsion; the combination of particle stabilizing effect with the surface modification allows the modified colloidal silica particles to absorb readily at oil/water interfaces; thus providing very efficient emulsifiers and storage-stable emulsions ([0057] of Torncrona et al).

    iii) Similarly to the fine colloidal silica particles used as stabilizers in Nakatomi et al, the modified colloidal silica particles of Torncrona et al are present as discrete particles in the dispersion ([0059] of Torncrona et al) as well.

      I-7-c) Thus, the modified colloidal silica of Torncrona et al is obviously cited as having advantages when used as stabilizers in o/w emulsions.
Therefore, it WOULD have been obvious to a one of ordinary skill in the art to combine the teachings of Torncrona et al and Nakatomi et al, and to include, or obvious to try to include, at least partially, the colloidal silica modified with hydrophobic and hydrophilic groups of Torncrona et al as a dispersion stabilizer, used in at least minor amount in addition to the non-modified colloidal silica, to further stabilize the o/w reaction media in the process of Nakatomi et al as well, especially since Nakatomi et al teaches that dispersion co-stabilizers can be present as well (col. 9, lines 62-64). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image6.png
    18
    19
    media_image6.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

 II) With respect to Appellant’s arguments regarding unexpected results of instant invention, specifically the filter cake resistance as presented in Figure 1 of instant specification, it is noted that:
  1) Instant claims are silent with respect to any properties of the produced thermally expandable microspheres; it is not clear what properties and at what level are the goal of instant invention, specifically instant claims are silent with respect to filter cake resistance values.
  2) Instant claims broadly recite the process for producing thermally expandable thermoplastic microspheres by combining the cited components and conducting polymerization. No relative amounts of said components are cited.
  3) On the other hand, the data presented in examples of instant specification are based on the specific amounts and types of reactants/monomers, and specific process conditions, especially using specific colloidal silica modified with 50% propylsilyl (hydrophobic)/ 50% glycerolpropylsilyl (hydrophilic) groups for inventive examples. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 
   4) The data presented in Figure 1 of instant specification does not provide a sufficient evidence of criticality in using the modified colloidal silica versus un-modified colloidal silica. Thus, inventive Examples 31 and 36 show substantially the same process conditions and the same types and contents of reactants, but different properties of obtained particles and different filter cake resistance values (Figure 1). Therefore, it appears that factors other than the use of modified colloidal silica versus un-modified colloidal silica are crucial for obtaining the specific values of filter cake resistance. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.